DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 09/01/2021, in which claims 1 - -- are pending and presented for examination.

Information Disclosure Statement
3.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 11/11/2021; 12/27/2021, based on the provisions of 37 CFR § 1.97.  


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1 – 5, 8 – 12, and 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO 2020244536 A1), hereinafter “Xu.” 

	In regard to claim 1, Xu discloses: a method of video coding at a decoder, (See Xu, Par. 0049: decoding video in a decoder) comprising: 
decoding prediction information of a coding unit in a current picture that is a part of a video bitstream; (Xu teaches decoding prediction information through a decoding process for coding units of a current picture of a video bitstream coded in IBC prediction as indicated in Par. 0049 and Par. 0192 (General decoding process for coding units in IBC prediction)) 
determining whether a luma block and a chroma block associated with the coding unit have different partitioning trees based on the prediction information; (See Xu, Par. 0060 (a separate block tree mode is applied where a luma coding tree block CTBs is partitioned into coding units CUs by one coding tree structure, and a chroma CTB is partitioned into chroma CUs by another coding tree structure (different partitioning trees); CUs are coded with one prediction unit PU according to the partition mode (Pars. 0107)) 
in response to the luma block and the chroma block associated with the coding unit having different partitioning trees, determining whether the luma block is coded in intra block copy (IBC) mode based on a first IBC flag included in the prediction information; (See Xu, Par. 0180:    (a mode_ibc flag specifies a current luma coding block is in IBC mode); Par. 0192 at Section 8.6.2.2: Derivation process for IBC luma motion vector prediction involving a process only invoked when CuPredMode [xCb] [yCb] is equal to MODE_IBC, where (xCb, yCb) specify the top-left sample of the current luma coding block relative to the top-left luma sample of the current picture)
Xu is not specific about: determining whether the chroma block is coded in the IBC mode based on one of the first IBC flag, a second IBC flag included in the prediction information, and a default mode;; determining whether the chroma block is coded in the IBC mode based on one of the first IBC flag, a second IBC flag included in the prediction information, and a default mode.
Nonetheless, one skilled in the art would interpret the following recitations from Xu’s disclosure to teach the limitation: “determining whether the chroma block is coded in the IBC mode based on one of the first IBC flag, a second IBC flag included in the prediction information, and a default mode;; determining whether the chroma block is coded in the IBC mode based on one of the first IBC flag, a second IBC flag included in the prediction information, and a default mode.” (See Xu, Par. 0192 at Section 4: for a chroma sub-block, if its collocated luma sub-block, is coded in IBC mode (first flag), the prediction for the chroma sub-block is from IBC prediction; - (DM mode for the corresponding chroma block is set to a default mode if the corresponding luma block is coded with IBC (Par. 0192 at Section 3 and Sections h, i))
Moreover, Xu teaches also: reconstructing the coding unit based on the luma block and the chroma block. (Xu: Section 2.2.3: reconstructing CU based on luma values and chroma values; Par. 0177: Intra block whereby samples in the reference block must reconstructed before the current block is coded or decoded)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having Xu’s reference, before him/her, to interpret the method of Xu as depicting a video processing method including generating, for a conversion between a block of a video and a bitstream representation of the block, prediction for the block with a combined method which uses intra block copy (IBC) prediction and intra prediction in combination; and performing the conversion based on the prediction. The video processing method would represent an efficient way to reconstruct a current coding unit based on the luma block and the chroma block. 

	In regard to claim 2, Xu discloses: the method of claim 1, further comprising: in response to the luma block and the chroma block associated with the coding unit having a same partitioning tree, (See Xu, Par. 0060: luma and chroma CTBs share the same coding tree structure) 
 	determining whether the luma block and the chroma block are coded in the IBC mode based on the first IBC flag included in the prediction information; (See Xu, Par. 0180: a mode_ibc flag specifies a current luma coding block is in IBC mode; Par. 0192, Section 8.6.2.2: for a chroma sub-block, if its collocated luma sub-block is coded in IBC mode (first flag), the prediction for the chroma sub-block is from IBC prediction; Section 4 of Par. 0192) and 
 	determining that the luma block and the chroma block have a same block vector based on the luma block and the chroma block being coded in the IBC mode. (See Xu, Section 2.2.3 : all IBC coded sub-blocks comprising luma samples and corresponding chroma samples share a same block vector; See also disclosure in claim 105 of Xu: all IBC-coded sub-blocks share a same block vector (BV))
	
	In regard to claim 3, Xu discloses: the method of claim 1, wherein the determining whether the chroma block is coded in the IBC mode includes determining the chroma block is not coded in the IBC mode based on the default mode indicating that the IBC mode is disabled for the chroma block having the partitioning tree different from the luma block. (See Xu, Section 2.d of Block 4. (Listing of example techniques and embodiments) of Par. 0192 : the DM mode for the corresponding chroma block is set to a default mode if the corresponding luma block is coded with IBC; IBC disabling may be performed at a sub-block level; See also Section 3, and Section h., i.; See further Par. 0060: separate block tree mode) 

	In regard to claim 4, Xu discloses: the method of claim 1, wherein the determining whether the chroma block is coded in the IBC mode includes: 40Oblon Docket No.: 536737US determining whether the luma block and the chroma block have a same partition size; (Xu, Par. 0269: sub-block size may be fixed for all sub-blocks within the block for the collocated chroma and luma sub-blocks; See also Par. 0369) and in response to the luma block and the chroma block having the same partition size, determining whether the chroma block is coded in the IBC mode based on the first IBC flag. (Xu, Par. 0192 and Section 4 (Listing of example techniques and embodiments): for a chroma sub-block, if its collocated luma sub-block is coded in !BC mode (first flag), the prediction for the chroma sub-block is from IBC prediction)  
			
	In regard to claim 5, Xu discloses: the method of claim 1, wherein a block size of the luma block is greater than a block size of the chroma block, and the method further comprises: determining whether the luma block and the chroma block are coded in the IBC mode based on the first IBC flag; ((Xu, Par. 0192 and Section 4 (Listing of example techniques and embodiments) and in response to the luma block and the chroma block being coded in the IBC mode, determining that the luma block and the chroma block have a same block vector. (See Xu, Section 2.2.3: all IBC coded sub-blocks comprising luma samples and corresponding chroma samples share a same block vector; See also claim 105 of Xu). 
	
	In regard to claim 8, Xu discloses: an apparatus, comprising: processing circuitry configured to: decode prediction information of a coding unit in a current picture that is a part of a video bitstream; (Xu Par. 0049 and Par. 0192 (General decoding process for coding units in IBC prediction))41Oblon Docket No.: 536737US determine whether a luma block and a chroma block associated with the coding unit have different partitioning trees based on the prediction information; (See Xu, Par. 0060, and Par. 0107) in response to the luma block and the chroma block associated with the coding unit having different partitioning trees, determine whether the luma block is coded in intra block copy (IBC) mode based on a first IBC flag included in the prediction information; ; (See Xu, Par. 0180; Par. 0192 at Section 8.6.2.2) determine whether the chroma block is coded in the IBC mode based on one of the first IBC flag, a second IBC flag included in the prediction information, and a default mode; (See Xu, Par. 0192 at Section 4; (Par. 0192 at Section 3 and Sections h, i))
 	Moreover, Xu teaches also: reconstructing the coding unit based on the luma block and the chroma block. (Xu, Section 2.2.3: reconstructing CU; Par. 0177; - See rationale applied to rejection of claim 1, since the technical features described by the limitations of claim 8 are similar to those of claim 1 as analyzed above. Those features are obvious to the disclosures of Xu. (Par. 0269: sub-block size may be fixed for all sub-blocks within the block for the collocated chroma and luma sub-blocks; See also Par. 0369; See further: Xu, Par. 0192 and Section 4 (Listing of example techniques and embodiments))
  
	In regard to claim 9, Xu discloses: the apparatus of claim 8, wherein the processing circuitry is further configured to: in response to the luma block and the chroma block associated with the coding unit having a same partitioning tree, determine whether the luma block and the chroma block are coded in the IBC mode based on the first IBC flag included in the prediction information; and determine that the luma block and the chroma block have a same block vector based on the luma block and the chroma block being coded in the IBC mode. (See rationale applied to rejection of claim 2 and claim 8. The technical features described by the limitations of claim 9 are similar to those of claim 2 as analyzed above. Those features are obvious to the disclosures of Xu. (Par. 0180; Par. 0192, Section 8.6.2.2: and Section 4 of Par. 0192, as cited above; See further Xu, Section 2.2.3, and also disclosure in claim 105 of Xu))
 
	In regard to claim 10, Xu discloses: the apparatus of claim 8, wherein the processing circuitry is further configured to: determine the chroma block is not coded in the IBC mode based on the default mode indicating that the IBC mode is disabled for the chroma block having the partitioning tree different from the luma block. (See rationale applied to rejection of claim 3 and claim 8. The technical features described by the limitations of claim 10 are similar to those of claim 3 as analyzed above. Those features are obvious to the disclosures of Xu. (Section 2.d of Block 4. (Listing of example techniques and embodiments) of Par. 0192; See also Section 3, and Section h., i.; See further Par. 0060: separate block tree mode))
  
	In regard to claim 11, Xu discloses: the apparatus of claim 8, wherein the processing circuitry is further configured to: determine whether the luma block and the chroma block have a same partition size; and in response to the luma block and the chroma block having the same partition size, determine whether the chroma block is coded in the IBC mode based on the first IBC flag. (See rationale applied to rejection of claim 4 and claim 8. The technical features described by the limitations of claim 11 are similar to those of claim 4 as analyzed above. Those features are obvious to the disclosures of Xu. (Par. 0269: sub-block size may be fixed for all sub-blocks within the block for the collocated chroma and luma sub-blocks; See also Par. 0369; See further: Xu, Par. 0192 and Section 4 (Listing of example techniques and embodiments))

	In regard to claim 12, Xu discloses: the method of claim 8, wherein a block size of the luma block is greater than a block size of the chroma block, and the processing circuitry is further configured to: determine whether the luma block and the chroma block are coded in the IBC mode based on the first IBC flag; and in response to the luma block and the chroma block being coded in the IBC mode, determine that the luma block and the chroma block have a same block vector. (See rationale applied to rejection of claim 5 and claim 8. The technical features described by the limitations of claim 12 are similar to those of claim 5 as analyzed above. Those features are obvious to the disclosures of Xu. (Par. 0192 and Section 4 (Listing of example techniques and embodiments; Xu, Section 2.2.3; See also claim 105 of Xu))
	 
	In regard to claim 15, Xu discloses: a non-transitory computer-readable storage medium storing instructions which, when executed by at least one processor, cause the at least one processor to perform: decoding prediction information of a coding unit in a current picture that is a part of a video bitstream; determining whether a luma block and a chroma block associated with the coding unit have different partitioning trees based on the prediction information; in response to the luma block and the chroma block associated with the coding unit having different partitioning trees, 43Oblon Docket No.: 536737US determining whether the luma block is coded in intra block copy (IBC) mode based on a first IBC flag included in the prediction information; determining whether the chroma block is coded in the IBC mode based on one of the first IBC flag, a second IBC flag included in the prediction information, and a default mode; and reconstructing the current coding unit based on the luma block and the chroma block. (See rationale applied to rejection of claim 1. The technical features described by the limitations of claim 15 are similar to those of claim 1 or claim 8 as analyzed above. Those features are obvious to the disclosures of Xu, as cited above for the rejection of those claims) 
 
	In regard to claim 16, Xu discloses: the non-transitory computer-readable storage medium of claim 15, wherein the stored instructions cause the at least one process to perform: in response to the luma block and the chroma block associated with the coding unit having a same partitioning tree, determining whether the luma block and the chroma block are coded in the IBC mode based on the first IBC flag included in the prediction information; and determining that the luma block and the chroma block have a same block vector based on the luma block and the chroma block being coded in the IBC mode. (See rationale applied to rejection of claim 2 and claim 15. The technical features described by the limitations of claim 16 are similar to those of claim 2 as analyzed above. Those features are obvious to the disclosures of Xu. (Par. 0180; Par. 0192, Section 8.6.2.2: and Section 4 of Par. 0192, as cited above; See further Xu, Section 2.2.3, and also disclosure in claim 105 of Xu))  

	In regard to claim 17, Xu discloses: the non-transitory computer-readable storage medium of claim 15, wherein the stored instructions cause the at least one process to perform: determining the chroma block is not coded in the IBC mode based on the default mode indicating that the IBC mode is disabled for the chroma block having the partitioning tree different from the luma block. (See rationale applied to rejection of claim 3 and claim 15. The technical features described by the limitations of claim 17 are similar to those of claim 3 as analyzed above. Those features are obvious to the disclosures of Xu. (Section 2.d of Block 4. (Listing of example techniques and embodiments) of Par. 0192: the DM mode for the corresponding chroma block is set to a default mode if the corresponding luma block is coded with IBC; IBC disabling may be performed at a sub-block level; See also Section 3, and Section h., i.; See further Par. 0060: separate block tree mode))  

	In regard to claim 18, Xu discloses: the non-transitory computer-readable storage medium of claim 15, wherein the stored instructions cause the at least one process to perform: determining whether the luma block and the chroma block have a same partition size; and in response to the luma block and the chroma block having the same partition size, determining whether the chroma block is coded in the IBC mode based on the first IBC flag. (See rationale applied to rejection of claim 4 and claim 15. The technical features described by the limitations of claim 18 are similar to those of claim 4 as analyzed above. Those features are obvious to the disclosures of Xu. (Par. 0269: sub-block size may be fixed for all sub-blocks within the block for the collocated chroma and luma sub-blocks; See also Par. 0369; See further: Xu, Par. 0192 and Section 4 (Listing of example techniques and embodiments)) 
 
	In regard to claim 19, Xu discloses: the non-transitory computer-readable storage medium of claim 15, medium of claim 15, wherein a block size of the luma block is greater than a block size of the chroma block, and the stored instructions cause the at least one process to perform: determining whether the luma block and the chroma block are coded in the IBC mode based on the first IBC flag; and in response to the luma block and the chroma block being coded in the IBC mode, determining that the luma block and the chroma block have a same block vector. (See rationale applied to rejection of claim 5 and claim 15. The technical features described by the limitations of claim 19 are similar to those of claim 5 as analyzed above. Those features are obvious to the disclosures of Xu. (Par. 0192 and Section 4 (Listing of example techniques and embodiments; Xu, Section 2.2.3; See also claim 105 of Xu))
  

9.	Claims 6 – 7, 13 – 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO 2020244536 A1), hereinafter “Xu,” in view of Zhao et al. (US 20200389667 A1), hereinafter “Zhao.”

	In regard to claim 6, Xu discloses: the method of claim 1, and further: wherein a first subset of samples of the chroma block is co- located with a first luma block coded in the IBC mode (Xu, Sections 4.1.i and 4.1.iii at Page 55: a chroma sub-block comprising a subset of samples is collocated with a luma sub-block and coded in IBC mode; and the method further comprises: determining that the first subset of samples of the chroma block is coded in the IBC mode (a chroma sub-block comprising a subset of samples, if its collocated luma sub-block, is coded in IBC mode (first flag), the prediction for the chroma sub-block is from IBC prediction (See Page 55, Section 4)) 
 	Xu is not specific about the feature of: a second subset of samples of the chroma block is co-located with a second luma block coded in a first intra prediction mode; and determining that the second subset of samples of the chroma b0lock is coded in one of the first intra prediction mode and a second intra prediction mode included in the prediction information. 
 	However, Zhao teaches: a second subset of samples of the chroma block (See Zhao, Par. 0031: chroma samples of a sub-block of a plurality of sub-blocks (second subset)), and determining that the second subset of samples of the chroma block is coded in one of the first intra prediction mode and a second intra prediction mode included in the prediction information (See Zhao, Pars. 0031 and 0036: the chroma samples of the sub-block are predicted based on a subset of chroma intra prediction modes, including at least one of DM (first mode), or L_CCLM (second mode)). Xu and Zhao do not specifically disclose a second subset of samples of the chroma block is co-located with a second luma block coded in a first intra prediction mode. However, Xu discloses samples of the chroma block co-located with the first luma block coded in the IBC mode (Xu, Page 55, Section 4), and chroma blocks are partitioned into several subblocks (Xu, Page 36, Section 2.6.1.3), and a chroma sub-block has a collocated luma sub-block (Page 55, Section 4.1.iii),
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Xu and Zhao, before him/her, to combine those references in order to provide an efficient way to implement a method of video coding for a decoder. Xu discloses a plurality of chroma sub-blocks and chroma samples, that there would be second subset of samples of the chroma block, as disclosed by Zhao, collocated with a second luma block, for the benefit of deriving a block vector for the chroma block from its collocated luma block (claim 80 of Zhao), and further, it would have been obvious to include determining the second subset of samples of the chroma block is coded in a second intra-prediction mode, as taught by Zhao, in order to reduce the decoding time in the decoder.
		
	In regard to claim 7, the combination of Xu and Zhao discloses: the method of claim 6. Xu further discloses: wherein the first subset of samples of the chroma block and the first luma block have a same block vector. (See Xu, Page 9, Section 2.2.3 and disclosure in claim105 of Xu: all IBC coded sub-blocks comprising luma samples and corresponding chroma samples share a same block vector)

	In regard to claim 13, the combination of Xu and Zhao discloses: the apparatus of claim 8, wherein a first subset of samples of the chroma block is co- located with a first luma block coded in the IBC mode and a second subset of samples of the chroma block is co-located with a second luma block coded in a first intra prediction mode, and the processing circuitry is further configured to: determine that the first subset of samples of the chroma block is coded in the IBC mode; and determine that the second subset of samples of the chroma block is coded in one of the first intra prediction mode and a second intra prediction mode included in the prediction information. (See rationale applied to rejection of claim 6 and claim 8. The technical features described by the limitations of claim 13 are similar to those of claim 6 as analyzed above. Those features are obvious to the disclosures of Xu combined with Zhao. (Xu, Sections 4.1.i and 4.1.iii at Page 55; Xu, Page 36, Section 2.6.1.3), and Page 55, Section 4.1.iii); Zhao, Pars. 0031 and 0036))
 
	In regard to claim 14, the claim discloses: the apparatus of claim 13, wherein the first subset of samples of the chroma block and the first luma block have a same block vector. (See Xu as in rationale for rejection of claim 1, Page 9, Section 2.2.3 and disclosure in claim105 of Xu: all IBC coded sub-blocks comprising luma samples and corresponding chroma samples share a same block vector) 

	In regard to claim 20, the claim discloses: the non-transitory computer-readable storage medium of claim 15, wherein a first subset of samples of the chroma block is co-located with a first luma block coded in the IBC mode and a second subset of samples of the chroma block is co-located with a second luma block coded in a first intra prediction mode, and the stored instructions cause the at least one process to perform: determining that the first subset of samples of the chroma block is coded in the IBC mode; and determining that the second subset of samples of the chroma block is coded in one of the first intra prediction mode and a second intra prediction mode included in the prediction information. (See rationale applied to rejection of claim 6 and claim 15. The technical features described by the limitations of claim 20 are similar to those of claim 6 as analyzed above. Those features are obvious to the disclosures of Xu combined with Zhao. (Xu, Sections 4.1.i and 4.1.iii at Page 55; Xu, Page 36, Section 2.6.1.3), and Page 55, Section 4.1.iii); Zhao, Pars. 0031 and 0036))


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Koo et al. (US 20210297700 A1) teaches METHOD FOR CODING IMAGE ON BASIS OF SECONDARY TRANSFORM AND DEVICE THEREFOR.
		Aono et al. (JP 2020031252 A) teaches IMAGE DECODING DEVICE AND IMAGE ENCODING DEVICE.
		Kim (EP 2559245 B1) teaches INTRA-FRAME PREDICTION METHOD AND DEVICE.
	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487